Exhibit 20.2 Compton Petroleum Corporation Consolidated Financial Statements December 31, 2009 Management’s Report TO THE SHAREHOLDERS OF COMPTON PETROLEUM CORPORATION The accompanying Consolidated Financial Statements of Compton Petroleum Corporation (the “Corporation”) are the responsibility of Management and have been prepared by Management in accordance with Canadian generally accepted accounting principles and policies stated in the notes to the Consolidated Financial Statements.Financial information contained throughout the corporate summary to shareholders is consistent with these financial statements. The Corporation’s Board of Directors has approved the Consolidated Financial Statements on the recommendation of the Audit, Finance and Risk Committee, which has a written mandate that complies with the current requirements of Canadian securities legislation and the United States Sarbanes-Oxley Act of 2002. Management is also responsible for establishing and maintaining adequate internal control over the Corporation’s financial reporting. Internal control, as more fully described in Management’s Discussion and Analysis, includes policies and procedures designed to provide reasonable assurance relating to the reliability, completeness and timeliness of financial reporting.Internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems while determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the effectiveness of the design and operation of internal control over financial reporting based on the Internal Control Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission, (“COSO”).Based on this assessment, Management has concluded that, as of December 31, 2009, internal control over financial reporting was effective.Grant Thornton LLP, an independent firm of chartered accountants, appointed by shareholders, has provided independent opinions on both the Consolidated Financial Statements and the Corporation’s internal control over financial reporting as at December 31, 2009. /s/ T.S. Granger, P.Eng. /s/ C.W. Leigh Cassidy, CA CFA President & Chief Executive Officer Vice President Finance & Chief Financial Officer February 25, 2010 Independent Auditors' Report To the Shareholders of Compton Petroleum Corporation We have audited Compton Petroleum Corporation’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Compton Petroleum Corporation’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying management’s report. Our responsibility is to express an opinion on Compton Petroleum Corporation’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Compton Petroleum Corporation maintained, in all material respects, effective internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control - Integrated Framework issued by COSO. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheets of the Company as at December 31, 2009 and 2008 and the consolidated statements of earnings (loss) and other comprehensive income, retained earnings and cash flow for each of the three years in the period ended December 31, 2009 and our report dated February 25, 2010, expressed an unqualified opinion on those financial statements. /s/ Grant Thornton LLP Calgary, Canada Grant Thornton LLP February 25, 2010 Chartered Accountants - 2 - Independent Auditors' Report To the Shareholders of Compton Petroleum Corporation We have audited the accompanying consolidated balance sheets of Compton Petroleum Corporation as at December 31, 2009 and 2008 and the consolidated statements of earnings (loss) and other comprehensive income, retained earnings, and cash flow for each of the three years in the period ended December 31, 2009. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. Our audits of the financial statements include examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. A financial statement audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as at December 31, 2009 and 2008 and the results of its operations and its cash flow for each of the three years in the period ended December 31, 2009 in accordance with Canadian generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated February 25, 2010 expressed an unqualified opinion on the effectiveness of internal controls over financial reporting. /s/ Grant Thornton LLP Calgary, Canada Grant Thornton LLP February 25, 2010 Chartered Accountants - 3 - Compton Petroleum Corporation
